DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 08/26/2022. Claims 1 – 10 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. In view of applicant’s amendment and arguments regarding objections to the claims, the objection is partially withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 10 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.  Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
		
Response to Arguments
With respect to amended claim 1, on pages 10 – 11 of the Remarks, the applicant argues that allegedly Dai in combination with Feng do not render claim 1 as obvious. The applicant’s arguments can be summarized as following: 1) that the cited references do not identify the specific problem solved by the applicant; and 2) there are other ways of increasing the signal received from the second coupling coil by the third coupling coil, not only those suggested by the examiner.
In the previous office action, with respect to rejection of claim 6, part of the limitations of which are now included in independent claim 1, the examiner provided three alternative explanations of why the feature of “a center of the second coupling coil offset from a center of the third coupling coil (L3)” would be obvious to a person of ordinary skill in the art having the disclosures of Dai and Feng at the effective filing date of the application.
First, the examiner would like to note that although the applicant in their argument mentioned the explanations given by the examiner, the applicant did not specifically rebut any of the reasons given by the examiner with respect to obviousness of the feature that “a center of the second coupling coil offset from a center of the third coupling coil (L3)”.
Second, and with respect to applicant’s argument 1), the scope of amended claim 1 is different from the scope of previous claim 6. Indeed, the embodiment of claim 6 requires that “the two symmetrical parts of the loop coil of the third coupling coil (L3) are arranged to cross each other through a symmetric center”, while claim 1 has no such requirement. Therefore, new rejections are presented in this office action.
Third, with respect to applicant’s argument 2), of course other solutions may be possible leading to increase in the signal received from the second coupling coil (L2) by the third coupling coil (L3). However, the question here is not whether any other solutions are possible, the question is whether the proposed by the examiner solution would or would not be obvious to a person of ordinary skill in the art. In the previous office action, as well as in the current office action the examiner explained why the claimed solution would have been obvious to a person of ordinary skill in the art, regardless of whether any additional solutions, as alleged by the applicant, are possible or not.
At this point, the examiner would like to present the following consideration for obviousness of the requirement of amended claim 1 regarding offset of centers of the second coupling coil (L2) and the third coupling coil L3.
As shown in Dai’s FIG 1 – 2 and described in paragraphs 0032 – 0034, the entire system consists of two parts, which are not fixedly attached to each other: an implant 30 comprising an implant coil L2, and an external part having an external coil assembly 10 inductively coupled with an implant coil 20 (L2). Again, there is no rigid connection between the implant 30 and the external part, just as there is no rigid connection between the implant coil L2 and the external coil assembly 10. The claim does not specify the value of the “offset from a center of the third coupling coil (L3)”. Thus any offset from the center would meet the claim requirement. As may be seen from FIG 7B, the center of the third coupling coil L3/L4 appears to coincide with the center of the first coupling coil L1, and both of these coils are located in the external part. Therefore, there is only one relative position of the implant coil L2 and combination of coils L1 and L3/L4 in which their centers will align, and there is infinite number of other relative positions when their centers do not align, such that the center of the implant coil L2 is offset to the right, left, up or down or anything in between, by a small amount or by a large amount or anything in between, from the center of the combination of coils L1 and L3/L4. In other words, when the implant and the external part are not rigidly attached to each other, in operation, there is infinitesimally small probability (close to zero) that the centers of the implant coil L2 and combination of coils L1 and L3/L4 will perfectly align (since there is only one position out of myriad of positions in which this may happen). Conversely, the probability of the centers of the implant coil L2 and combination of coils L1 and L3/L4 being offset is nearly 100%, since any position out of infinite number of positions except a single one will meet this requirement.
Therefore, the examiner states that in normal operation of Dai’s system, the chance of the centers of the implant coil L2 and combination of coils L1 and L3/L4 perfectly aligning is practically zero, and the chance of the centers of the implant coil L2 and combination of coils L1 and L3/L4 being offset in any direction by any amount is practically 100%, thus implicitly meeting the requirements of the claim.

Claim Objections
Claim 2 is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Although the applicant corrected a similar objection set forth in the previous office action by enclosing majority of reference characters in the claims within parentheses, two instances of reference characters in claim 2 have been overlooked.
Claim 6 is objected to because of the following informalities:  the claim states in lines 2 – 3: “the the two symmetrical parts”, one of “the” needs to be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080082147 (Dai) .
Regarding claim 1, Dai teaches “A communication system of an implantable device (FIG 2, 6 and 7 with corresponding description. Paragraph 0032), characterized in that, comprises an external unit (paragraph 0032: an external coil assembly 10) and an implantable unit (paragraph 0034: an implant 30), and the external unit and the implantable unit realize charging and bidirectional signal transmission of the external unit to the implantable unit by a wireless signal (paragraph 0033: Transmitting coil L1 allows a forward telemetry (FT) signal to be sent to implant coil 20 or L2. Receiving coils L3 and L4 allow a back telemetry (BT) signal to be received from the implant coil 20 or L2. Taking together, this represents “bidirectional signal transmission”. With respect to “charging”, Dai does not disclose this feature. However, at least paragraphs 0006, 0023 and 0050 disclose transmission of power to the implant. On the other side, the examiner takes an official notice that presence of batteries within some implants as well as inductive charging of these batteries through the external unit was well known in the art at the time the application was filed. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the “charging” of any battery contained in the implant through the external unit of Dai, as is well known in the art. Doing so would have expanded the method disclosed by Dai to those implants which also have a battery), wherein the external unit comprises a digital signal processing unit (although not explicitly disclosed, paragraph 0039 discloses presence of the receiver circuit 70 which conditions and decodes the BT signal, at least suggesting that the received signal is a digital signal. Therefore, “a digital signal processing unit” may be mapped to at least the decoding circuit of the receiver. However, based on the suggested digital processing of the received signal, it would have been obvious to a person of ordinary skill in the art that presence of encoding circuit for the transmitted signal is implicit also representing “digital signal processing”), a power transmission unit (mapped to the power amplifier PA shown in FIG 2 and 7C and disclosed in paragraph 0034 together with connected coil L1) and a receiver and demodulation unit (paragraph 0039 discloses presence of the receiver circuit 70 which conditions and decodes the BT signal. Although “demodulation unit” is not explicitly disclosed, it is either implicitly present to demodulate information from the carrier signal, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize “demodulation unit” for that purpose as is well-known in the art. Doing so would have allowed to separate informational signal from the carrier), the implantable unit comprises a stimulation module and a signal receiver and transmission unit (paragraph 0034: an implant 30, comprising a transceiver (“a signal receiver and transmission unit”) or stimulator 40.), the power transmission unit comprises a first coupling coil (L1), the first coupling coil is configured to transmit a signal to the implantable unit (paragraph 0034: An FT input signal amplified through power amplifier PA is fed to transmitting coil L1 and inductively received by implant coil L2.), the signal receiver and transmission unit comprises a second coupling coil (L2) (paragraph 0032: The implant coil 20 comprises inductor L2.), the second coupling coil (L2) is configured to receive the signal from the external unit and transmit a signal to the external unit (paragraph 0033: Transmitting coil L1 allows a forward telemetry (FT) signal to be sent to implant coil 20 or L2. Receiving coils L3 and L4 allow a back telemetry (BT) signal to be received from the implant coil 20 or L2.), the receiver and demodulation unit comprises a third coupling coil (L3) comprising a loop coil having two symmetrical parts…” “…and the third coupling coil is configured to receive the signal from the implantable unit (paragraph 0033: Receiving coils L3 and L4 (together comprising “a third coupling coil (L3)”) allow a back telemetry (BT) signal to be received from the implant coil 20 or L2. For the embodiment of FIG 7 the coils L3 and L4 are shown as positioned in the same layer (see Fig. 7A) and “comprising a loop coil having two symmetrical parts”.).”
Dai does not teach “a center of the second coupling coil (L2) offset from a center of the third coupling coil (L3)”.
As shown in FIG 1 – 2 and described in paragraphs 0032 – 0034, the entire system consists of two parts, which are not fixedly attached to each other: an implant 30 comprising an implant coil L2, and an external part having an external coil assembly 10 inductively coupled with an implant coil 20 (L2), that in operation can easily move relative to each other. Again, there is no rigid connection between the implant 30 and the external part, just as there is no rigid connection between the implant coil L2 and the external coil assembly 10. The claim does not specify the value of the “offset from a center of the third coupling coil (L3)”. Thus any offset (in any direction, large or small) from the center would meet the claim requirement. As may be seen from FIG 7B, the center of the third coupling coil L3/L4 appears to coincide with the center of the first coupling coil L1, and both of these coils are located in the external part. Therefore, there is only one relative position (out of infinite number of relative positions) of the implant coil L2 and combination of coils L1 and L3/L4 in which their centers will align, and there is infinite number of other relative positions when their centers do not align, such that the center of the implant coil L2 is offset to the right, left, up or down or anything in between, by a small amount or by a large amount or anything in between, from the center of the combination of coils L1 and L3/L4. In other words, when the implant and the external part are not rigidly attached to each other, in operation, there is Infinitesimally small probability (close to zero) that the centers of the implant coil L2 and combination of coils L1 and L3/L4 will perfectly align (since there is only one position out of myriad of positions in which this may happen). Conversely, the probability of the centers of the implant coil L2 and combination of coils L1 and L3/L4 being offset is nearly 100%, since any position out of infinite number of positions except a single one will meet this requirement.
Therefore, the examiner states that in normal operation of Dai’s system, the chance of the centers of the implant coil L2 and combination of coils L1 and L3/L4 perfectly aligning is practically zero, and the chance of the centers of the implant coil L2 and combination of coils L1 and L3/L4 being offset in any direction by any amount is practically 100%, thus implicitly meeting the requirements of the claim.
Alternatively, coils L3 and L4 in FIG 7B – C are wound in the same direction, and the claim does not require otherwise. This is in contrast to the applicant’s disclosure and the requirement of claim 6, where the coils are wound in the opposite directions. Therefore, any position of the center of the implant coil L2 relative to the position of the center of the combination of coils L1 and L3/L4 (offset or no offset) will result in at least certain amount of coupling between the coil L2 and L3/L4 (“the third coupling coil (L3)”). Thus, there are only two ways of positioning the coils L2 and the combination of coils L1 and L3/L4 relative to each other: when the centers of these coils align, or when there is an offset between them (regardless of the amount or direction of the offset). Since the number of options is small and well understood (just offset or no offset), it would have been obvious to try and compare performance of both of these options (such as aligning as much as possible the centers, or shifting the centers relative to each other) and selecting the option which provides the best performance since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Still alternatively, and looking at FIG 7B, if the center of the implant coil L2 is positioned such that it aligns with the center of the combination of coils L1 and L3/L4, the coupling between L2 and the transmitting coil L1 would be at its highest, however, the implant coil L2 would be positioned in between L3 and L4. Although this would result in certain amount of coupling between the implant coil L2 and L3 or L4, the coupling may not be optimal which could otherwise be achieved if the implant coil L2 is positioned closer to either L3 and L4.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to offset the center of implant coil L2 (which is shown to be smaller than L1 in FIG 1) either up or down by some amount so that the implant coil L2 would be positioned closer to either L3 or L4, while still being in the projection of coil L1. Doing so would have allowed to increase the coupling between the implant coil L2 and either L3 or L4 without reducing the coupling between the implant coil L2 and the transmitting coil L1.
Regarding claim 2, Dai teaches “characterized in that, the third coupling coil (L3) is disposed between the first coupling coil L1 and the second coupling coil L2 (this embodiment is shown in FIG 7A with respect to both L3 and L4).”
Regarding claim 3, Dai teaches “characterized in that, a center position of the first coupling coil (L1) is aligned with the center of the third coupling coil (L3), and the third coupling coil (L3) has a symmetrical shape (this arrangement is shown in Dai’s FIG 7B, 8B, 9 and 10), a magnetic induction current of the first coupling coil (L1) coupled through the third coupling coil L3 is canceled (as best understood, Dai’s paragraphs 0048 – 0049 and 0051 describing this feature).”
Regarding claim 4, Dai teaches or fairly suggests “characterized in that, a size of the first coupling coil (L1) is larger than a size of the second coupling coil (L2) (as may be seen from FIG 1, the size of coil L1 at least in one dimension is larger than the size of the coil L2 20 (erroneously shown in the right side of FIG 1 as “L1”)), and projections of the second coupling coil (L2) and the first coupling coil (L1) overlap (this may be inferred from FIG 1 that at least in one dimension the coils (L1 as part of the assembly 10 and L2 as part of the assembly 20 (erroneously shown in the right side of FIG 1 as “L1”)) overlap. However, in general, this feature is either implicitly present, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this feature to increase the magnetic coupling between the coils, otherwise, if they do not overlap, there would be little to no transfer of power and data between the coils in either direction. The same would also apply for the embodiments of FIG 6 and 7 for the system to properly work).”
Regarding claim 5, Dai teaches or fairly suggests “characterized in that, the second coupling coil (L2) is in projections of the first coupling coil (L1) and the third coupling coil (L3) (this may be inferred from FIG 1 that at least in one dimension the coils (L1 and L3/L4 as part of the assembly 10 and L2 as part of the assembly 20 (erroneously shown in the right side of FIG 1 as “L1”)) overlap. However, in general, this feature is either implicitly present, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this feature to increase the magnetic coupling between the coils, otherwise, if they do not overlap, there would be little to no transfer of power and data between the coils in either direction. The same would also apply for the embodiment of FIG 7 for the system to properly work).”
Regarding claim 9, Dai teaches or fairly suggests “characterized in that, the third coupling coil (L3) comprises a first region (S1) overlapping with a projection of the first coupling coil (L1) and a second region (S2) not overlapping with the projection of the first coupling coil (L1) (This arrangement is shown in FIG 7B, where claimed “the third coupling coil (L3)” corresponds to disclosed L3/L4, showing “a first region (S1) overlapping with a projection of the first coupling coil (L1)” as area 270 and 280 and “a second region (S2) not overlapping with the projection of the first coupling coil (L1)” as area 290 and 300. This arrangement is also shown in FIG 8 - 10), and a positive and negative magnetic flux passing through two regions of the third coupling coil (L3) are canceled each other out, when the first coupling coil is coupled (as best understood, with respect to FIG 7B, paragraph 0048: K13+K14 can be made equal to zero when the intensity of the magnetic flux B going through dotted areas 270, 280 is equal to the intensity of the magnetic flux B going through x'd areas 290 and 300. The same consideration would apply to the configurations of FIG 8 – 10).”

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080082147 (Dai) as applied to claim 1 above, and further in view of US 20120244802 (Feng).
Regarding claim 6, Dai does not teach “characterized in that, the the two symmetrical parts of the loop coil of the third coupling coil (L3) are arranged to cross each other through a symmetric center, a cross point thereof overlaps with the center of the first coupling coil, and a positive and negative current generated on the third coupling coil are canceled each other out, when the first coupling coil (L1) is coupled.”

Dai in the embodiment of FIG 7 shows coils L3 and L4 as taking larger area than the coil L1, thus increasing overall size of the coil arrangement. Paragraph 0048 teaches that the goal of the arrangement is minimization of the combined coupling coefficient inside arrangement 10 by designing L3 and L4 so that K13=-K14. This results in the minimum coupling between the coil L1 and the combined L3/L4.
Feng is also concerned with minimizing the coupling between inductors (see paragraph 0002). FIG 1 – 3 with corresponding description in paragraphs 0022 – 0033 discloses a combination of conductors which overlap in projection but do not have magnetic coupling. It can also be seen that the overall size of the arrangement is not larger than coil 102. Thus, Feng also teaches “a third coupling coil L3 comprising a loop coil having two symmetrical parts (8-shaped inductor 104 includes two loops 106 and 108, which form a single continuous electrically conductive path.).”
Therefore, since Dai is concerned with minimizing coupling between different coils and their combinations, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Feng arrangement having the same goal of minimizing coupling coefficient between different coils, in the system of Dai simply as design choice with predictable results since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). Using Feng’s coil arrangement (104) in the system of Dai as combination of L3 and L4 would have also allowed to reduce the overall size taken by the coil system.
Thus, when combined with Dai, the combined disclosure would teach or fairly suggest “characterized in that, the the two symmetrical parts of the loop coil of the third coupling coil (L3) (this arrangement is shown in Dai’s FIG 7B (for the coil combination L3/L4 together comprising recited “the third coupling coil L3”) and FIG 9 and 10 for a single coil L3. This arrangement is also shown in Feng’s FIG 1 – 3) are arranged to cross each other through a symmetric center (Feng, paragraph 0023: the loops cross at point C which is symmetrical according to FIG 1 – 3), a cross point thereof overlaps with the center of the first coupling coil (Feng: the point C in FIG 3 is exactly at the center of inductor 102 representing “the first coupling coil”), and a positive and negative current generated on the third coupling coil are canceled each other out, when the first coupling coil (L1) is coupled (Feng, paragraph 0028: an electrical current 142 in inductor 102 may induce in inductor 104 two parallel electrical currents 146 and 148 along the right edge portions 156 and 158 of lower loop 106 and upper loop 108, respectively. Although currents 146 and 148 are parallel to one another along the right side of inductor 104, the currents may oppose each other as they propagate through respective lower and upper loops 106 and 108, for example, in the region of crossing point C. Accordingly, the net current induced in inductor 104 (“the third coupling coil”) may be zero (“canceled each other out”)).”
With respect to maintaining an offset required by claim 1, when Dai is combined with Feng, an additional consideration would be applicable.
Dai’s paragraph 0038 teaches that coils L3 and L4 need to have a different distance to L2 to ensure that net outcome of coupling is greater than zero of both coils L3 and L4 to L2. This is done in the embodiments of FIG 1 and 3 by placing L3 and L4 on opposite layers of L1. However, with the embodiment of FIG 7, L3 and L4 are placed on a same layer. Therefore, to ensure that there is a difference between the signals received by L3 and L4 individually from L2 (as is explained in Dai’s paragraph 0038), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to place coil L2 in such a position where there would be an offset between a center of the second coupling coil L2 and a center between the coils L3 and L4 together comprising recited “third coupling coil (L3)”. Doing so would have provided a difference between the signals received by L3 and L4 individually from L2 so that the net received signal is larger than zero. Indeed, when coil L2 is placed, for example, closer to L3 and farther from L4 (resulting in “a center of the second coupling coil (L2) offset from a center of the third coupling coil (L3)” since Dai’s L3 and L4 together comprise claimed “the third coupling coil (L3)”), the coupling between L2 and L3 would be stronger and the coupling between L2 and L4 would be weaker thus providing a difference between the signals received by L3 and L4 individually from L2 so that the net received signal is larger than zero.
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.
Regarding claim 7, Dai in combination with Feng teaches or fairly suggests “characterized in that, the first coupling coil (L1) is a toroidal coil (coil L1 in FIG 7B of Dai is toroidal), and the first coupling coil (L1) and the third coupling coil (L3) are offset from the center of the second coupling coil (L2) (as shown in Dai’s FIG 7B, 9 and 10, the centers of L1 and L3/L4 align with each other. Similarly, as shown in Feng’s FIG 1 – 3, the centers of 102 (“(L1)”) and 104 (“(L3)”) align with each other. Therefore, when the center of Dai’s receiving coil L2 is offset from the center of L3/L4, as was explained in the rejection of claims 1 and 6 above, since the centers of L1 and L3/L4 align, the center of Dai’s receiving coil L2 will also be offset from the center of L1), wherein the two symmetrical parts of the third coupling coil are both loop coils with a curvature (Feng, paragraph 0032: the shape of a first inductor may be circular. The shape of each loop of an 8-shaped inductor may be a circular or elliptical shape).”
Regarding claim 8, Dai in combination with Feng teaches or fairly suggests “characterized in that, the first coupling coil (L1) is a square loop coil, and the two symmetrical parts of the third coupling coil (L3) are both square loop coils (Feng, FIG 1 – 3).”

Alternative rejection of claims 1 – 8.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080082147 (Dai) in view of US 20120244802 (Feng).
Regarding claim 1, Dai teaches “A communication system of an implantable device (FIG 2, 6 and 7 with corresponding description. Paragraph 0032), characterized in that, comprises an external unit (paragraph 0032: an external coil assembly 10) and an implantable unit (paragraph 0034: an implant 30), and the external unit and the implantable unit realize charging and bidirectional signal transmission of the external unit to the implantable unit by a wireless signal (paragraph 0033: Transmitting coil L1 allows a forward telemetry (FT) signal to be sent to implant coil 20 or L2. Receiving coils L3 and L4 allow a back telemetry (BT) signal to be received from the implant coil 20 or L2. Taking together, this represents “bidirectional signal transmission”. With respect to “charging”, Dai does not disclose this feature. However, at least paragraphs 0006, 0023 and 0050 disclose transmission of power to the implant. On the other side, the examiner takes an official notice that presence of batteries within some implants as well as inductive charging of these batteries through the external unit was well known in the art at the time the application was filed. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the “charging” of any battery contained in the implant through the external unit of Dai, as is well known in the art. Doing so would have expanded the method disclosed by Dai to those implants which also have a battery), wherein the external unit comprises a digital signal processing unit (although not explicitly disclosed, paragraph 0039 discloses presence of the receiver circuit 70 which conditions and decodes the BT signal, at least suggesting that the received signal is a digital signal. Therefore, “a digital signal processing unit” may be mapped to at least the decoding circuit of the receiver. However, based on the suggested digital processing of the received signal, it would have been obvious to a person of ordinary skill in the art that presence of encoding circuit for the transmitted signal is implicit also representing “digital signal processing”), a power transmission unit (mapped to the power amplifier PA shown in FIG 2 and 7C and disclosed in paragraph 0034 together with connected coil L1) and a receiver and demodulation unit (paragraph 0039 discloses presence of the receiver circuit 70 which conditions and decodes the BT signal. Although “demodulation unit” is not explicitly disclosed, it is either implicitly present to demodulate information from the carrier signal, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize “demodulation unit” for that purpose as is well-known in the art. Doing so would have allowed to separate informational signal from the carrier), the implantable unit comprises a stimulation module and a signal receiver and transmission unit (paragraph 0034: an implant 30, comprising a transceiver (“a signal receiver and transmission unit”) or stimulator 40.), the power transmission unit comprises a first coupling coil (L1), the first coupling coil is configured to transmit a signal to the implantable unit (paragraph 0034: An FT input signal amplified through power amplifier PA is fed to transmitting coil L1 and inductively received by implant coil L2.), the signal receiver and transmission unit comprises a second coupling coil (L2) (paragraph 0032: The implant coil 20 comprises inductor L2.), the second coupling coil (L2) is configured to receive the signal from the external unit and transmit a signal to the external unit (paragraph 0033: Transmitting coil L1 allows a forward telemetry (FT) signal to be sent to implant coil 20 or L2. Receiving coils L3 and L4 allow a back telemetry (BT) signal to be received from the implant coil 20 or L2.), the receiver and demodulation unit comprises a third coupling coil (L3) comprising a loop coil having two symmetrical parts…” “…and the third coupling coil is configured to receive the signal from the implantable unit (paragraph 0033: Receiving coils L3 and L4 (together comprising “a third coupling coil (L3)”) allow a back telemetry (BT) signal to be received from the implant coil 20 or L2. For the embodiment of FIG 6, there is a single coil L3, for the embodiment of FIG 7 the coils L3 and L4 are shown as positioned in the same layer (see Fig. 7A) and “comprising a loop coil having two symmetrical parts”.).”

Dai in the embodiment of FIG 7 shows coils L3 and L4 as taking larger area than the coil L1, thus increasing overall size of the coil arrangement. Paragraph 0048 teaches that the goal of the arrangement is minimization of the combined coupling coefficient inside arrangement 10 by designing L3 and L4 so that K13=-K14. This results in the minimum coupling between the coil L1 and the combined L3/L4.
Feng is also concerned with minimizing the coupling between inductors (see paragraph 0002). FIG 1 – 3 with corresponding description in paragraphs 0022 – 0033 discloses a combination of conductors which overlap in projection but do not have magnetic coupling. It can also be seen that the overall size of the arrangement is not larger than coil 102. Thus, Feng also teaches “a third coupling coil L3 comprising a loop coil having two symmetrical parts (8-shaped inductor 104 includes two loops 106 and 108, which form a single continuous electrically conductive path.).”
Therefore, since Dai is concerned with minimizing coupling between different coils and their combinations, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Feng arrangement having the same goal of minimizing coupling coefficient between different coils, in the system of Dai simply as design choice with predictable results since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). Using Feng’s coil arrangement (104) in the system of Dai as combination of L3 and L4 would have also allowed to reduce the overall size taken by the coil system.

Dai does not teach “a center of the second coupling coil (L2) offset from a center of the third coupling coil (L3)”.
However, first, the second coupling coil L2 (20) in Dai is either implicitly within the projection of the first coupling coil L1, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement it in that way in order to ensure that there is magnetic coupling between the transmitting coil L1 and the receiving coil L2, otherwise, if they are positioned in such a way that the smaller coil L2 is completely outside of the projection of coil L1, little to no magnetic coupling would be present and there would be no effective transfer of power and information between the coils. Further, with respect to specifically “an offset”, there are only two ways of positioning the coils L1 and L2 relative to each other: when the centers of these coils align or when there is an offset between them (regardless of the amount or direction of the offset). Since the number of options is small and well understood (offset or no offset), it would have been obvious to try and compare performance of both of these options (such as aligning the centers, or shifting the centers relative to each other) and selecting the option which provides the best performance since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Alternatively, paragraph 0038 teaches that coils L3 and L4 need to have a different distance to L2 to ensure that net outcome of coupling is greater than zero of both coils L3 and L4 to L2. This is done in the embodiments of FIG 1 and 3 by placing L3 and L4 on opposite layers of L1. However, with the embodiment of FIG 7, L3 and L4 are placed on a same layer. Therefore, to ensure that there is a difference between the signals received by L3 and L4 individually from L2 (as is explained in Dai’s paragraph 0038), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to place coil L2 in such a position where there would be an offset between a center of the second coupling coil L2 and a center between the coils L3 and L4 together comprising recited “third coupling coil (L3)”. Doing so would have provided a difference between the signals received by L3 and L4 individually from L2 so that the net received signal is larger than zero. Indeed, when coil L2 is placed closer, for example, to L3 and farther from L4 (resulting in “a center of the second coupling coil (L2) offset from a center of the third coupling coil (L3)” since Dai’s L3 and L4 together comprise claimed “the third coupling coil (L3)”), the coupling between L2 and L3 would be stronger and the coupling between L2 and L4 would be weaker thus providing a difference between the signals received by L3 and L4 individually from L2 so that the net received signal is larger than zero.
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

Regarding claim 2, Dai teaches “characterized in that, the third coupling coil (L3) is disposed between the first coupling coil L1 and the second coupling coil L2 (this embodiment is shown in FIG 7A with respect to both L3 and L4).”
Regarding claim 3, Dai teaches “characterized in that, a center position of the first coupling coil (L1) is aligned with the center of the third coupling coil (L3), and the third coupling coil (L3) has a symmetrical shape (this arrangement is shown in Dai’s FIG 7B, 8B, 9 and 10 as well as in Feng’s FIG 1 – 3), a magnetic induction current of the first coupling coil (L1) coupled through the third coupling coil L3 is canceled (as best understood, Dai’s paragraphs 0048 – 0049 and 0051 describing this feature. Similarly, Feng’s paragraphs 0026 – 0030 describing this feature).”
Regarding claim 4, Dai teaches or fairly suggests “characterized in that, a size of the first coupling coil (L1) is larger than a size of the second coupling coil (L2) (as may be seen from FIG 1, the size of coil L1 at least in one dimension is larger than the size of the coil L2 20 (erroneously shown in the right side of FIG 1 as “L1”)), and projections of the second coupling coil (L2) and the first coupling coil (L1) overlap (this may be inferred from FIG 1 that at least in one dimension the coils (L1 as part of the assembly 10 and L2 as part of the assembly 20 (erroneously shown in the right side of FIG 1 as “L1”)) overlap. However, in general, this feature is either implicitly present, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this feature to increase the magnetic coupling between the coils, otherwise, if they do not overlap, there would be little to no transfer of power and data between the coils in either direction. The same would also apply for the embodiments of FIG 6 and 7 for the system to properly work).”
Regarding claim 5, Dai teaches or fairly suggests “characterized in that, the second coupling coil (L2) is in projections of the first coupling coil (L1) and the third coupling coil (L3) (this may be inferred from FIG 1 that at least in one dimension the coils (L1 and L3/L4 as part of the assembly 10 and L2 as part of the assembly 20 (erroneously shown in the right side of FIG 1 as “L1”)) overlap. However, in general, this feature is either implicitly present, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this feature to increase the magnetic coupling between the coils, otherwise, if they do not overlap, there would be little to no transfer of power and data between the coils in either direction. The same would also apply for the embodiment of FIG 7 for the system to properly work).”
Regarding claim 6, Dai in combination with Feng teaches “characterized in that, the the two symmetrical parts of the loop coil of the third coupling coil (L3) (this arrangement is shown in Dai’s FIG 7B (for the coil combination L3/L4 together comprising recited “the third coupling coil L3”) and FIG 9 and 10 for a single coil L3. This arrangement is also shown in Feng’s FIG 1 – 3) are arranged to cross each other through a symmetric center (Feng, paragraph 0023: the loops cross at point C which is symmetrical according to FIG 1 – 3), a cross point thereof overlaps with the center of the first coupling coil (Feng: the point C in FIG 3 is exactly at the center of inductor 102 representing “the first coupling coil”), and a positive and negative current generated on the third coupling coil are canceled each other out, when the first coupling coil (L1) is coupled (Feng, paragraph 0028: an electrical current 142 in inductor 102 may induce in inductor 104 two parallel electrical currents 146 and 148 along the right edge portions 156 and 158 of lower loop 106 and upper loop 108, respectively. Although currents 146 and 148 are parallel to one another along the right side of inductor 104, the currents may oppose each other as they propagate through respective lower and upper loops 106 and 108, for example, in the region of crossing point C. Accordingly, the net current induced in inductor 104 (“the third coupling coil”) may be zero (“canceled each other out”)).”
Regarding claim 7, Dai in combination with Feng teaches or fairly suggests “characterized in that, the first coupling coil (L1) is a toroidal coil (coil L1 in FIG 7B of Dai is toroidal), and the first coupling coil (L1) and the third coupling coil (L3) are offset from the center of the second coupling coil (L2) (as shown in Dai’s FIG 7B, 9 and 10, the centers of L1 and L3/L4 align with each other. Similarly, as shown in Feng’s FIG 1 – 3, the centers of 102 (“(L1)”) and 104 (“(L3)”) align with each other. Therefore, when the center of Dai’s receiving coil L2 is offset from the center of L3/L4, as was explained in the rejection of claim 1 above, since the centers of L1 and L3/L4 align, the center of Dai’s receiving coil L2 will also be offset from the center of L1), wherein the two symmetrical parts of the third coupling coil are both loop coils with a curvature (Feng, paragraph 0032: the shape of a first inductor may be circular. The shape of each loop of an 8-shaped inductor may be a circular or elliptical shape).”
Regarding claim 8, Dai in combination with Feng teaches or fairly suggests “characterized in that, the first coupling coil (L1) is a square loop coil, and the two symmetrical parts of the third coupling coil (L3) are both square loop coils (Feng, FIG 1 – 3).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080082147 (Dai) alone or alternatively in view of US 20120244802 (Feng) as applied to claim 1 above, and further in view of US 20110050164 (Partovi).
Regarding claim 10, Dai does not explicitly teach “characterized in that, a signal shielding device is further disposed outside the first coupling coil (L1) for preventing interference with communications among the first coupling coil (L1), the second coupling coil (L2) and the third coupling coil (L3).”
Partovi in paragraphs 0145 – 0146 teaches placement of magnetic layers on top of the transmission coil to provide shielding of the area above the transmission coil (“a signal shielding device is further disposed outside the first coupling coil L1”) to reduce electromagnetic interference and/or to enhance power transfer efficiency.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Partovi magnetic shielding layers on the outside of the transmission coil of Dai. Doing so would have reduced electromagnetic interference and enhanced power transfer efficiency (see Partovi, paragraph 0146).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648